Citation Nr: 0808724	
Decision Date: 03/14/08    Archive Date: 03/20/08

DOCKET NO.  97-02 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, other than post traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	David Boelzner, Attorney


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel
INTRODUCTION

The veteran served on active duty from November 1961 to 
November 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 1996 rating decision issued by the 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) located in San Juan, the Commonwealth Puerto Rico and by 
which the veteran's claim to reopen was denied.  A hearing 
was held at the RO before a hearing officer in January 1997.

In February 2000 the Board issued a decision by which service 
connection for PTSD was denied and the veteran's claim of 
entitlement to service connection for a psychiatric disorder 
was reopened.  The Board remanded the psychiatric claim for 
additional development before review of the claim on the 
merits.  In September 2003 the Board issued a decision by 
which the service connection claim for a psychiatric disorder 
was denied.  

Following an October 2004 order from the United States Court 
of Appeals for Veterans Claims (CAVC), the September 2003 
Board decision was vacated and upon return to the Board, the 
claim was remanded for development in compliance with the 
order.  The requested development was completed and the 
matter returned to the Board.  By a March 2006 decision, the 
Board denied service connection for an acquired psychiatric 
disorder.  The veteran appealed the Board's decision, and in 
a March 2007 Joint Motion, the parties requested that the 
Board's decision be vacated, for compliance with the 
instructions in the Joint Motion.  Later in March 2007, the 
CAVC ordered the Board's compliance with the terms of the 
Joint Motion.   

The appeal is again REMANDED to the RO via the AMC.  VA will 
notify the veteran if further action is required.




REMAND

Although medical treatment records indicate treatment for 
psychiatric disability beginning in the mid-1980's, many 
years after service, the veteran contends his current 
psychiatric disability had its onset in service, and points 
to the 1964 in-service psychiatric evaluations reflecting a 
passive aggressive personality disorder and emotional 
instability as support.

In a March 15, 2007 Order, based upon a March 7, 2007 Joint 
Motion for Remand, CAVC vacated the Board's prior March 2006 
decision and directed the Board order another VA examination 
which would comport with the terms of a February 2005 remand 
instruction.

The February 2005 remand instructed the RO to obtain a VA 
psychiatric examination in order to determine the nature, 
severity and etiology of any psychiatric illness.  This 
examination was also to include a complete review of the 
veteran's claims folder and medical records.  

The parties to the Joint Motion, apparently equating in-
service psychiatric evaluation with in-service psychiatric 
treatment, found the March 2005 examiner's statement that 
there was no objective evidence of psychiatric treatment in 
service, to be reflective of an inadequate review of the 
record by the examiner.  Because of that, the Joint Motion 
sought a new examination.  CAVC ordered compliance with the 
request set out in the Joint Motion.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
psychiatric examination in order to 
determine the nature, severity, and 
etiology of any psychiatric illness.  The 
complete claims folder should be made 
available to the examiner prior to the 
examination.  A notation that a complete 
review of the veteran's records took place 
should be included in the examination 
report, along with an indication that the 
veteran's complete medical history was 
considered when formulating any and all 
opinions.  

Any tests or specialized evaluations 
deemed necessary should be conducted.  It 
is also requested that the examiner render 
an opinion as to whether it is as likely 
as not that any psychiatric illness with 
which the veteran is diagnosed is related 
to service, or any incident therein.  

The examiner should specifically note the 
veteran's July 1964 diagnosis of 
"emotional instability," as well as any 
other pertinent medical history, and 
discuss its relationship, if any, to the 
veteran's current psychiatric health.  In 
this regard, the report should reflect 
consideration of the June 1996 report by 
Dr. Francisco Arizmendi, together with the 
records, reports and testimony of Dr. Raul 
Correa Grau.  A complete rationale for any 
opinion expressed should be included in 
the examination report.

2.  After the development requested above 
has been completed to the extent possible, 
review the record.  If the benefit sought 
on appeal remains denied, furnish a 
supplemental statement of the case (SSOC) 
to the veteran and his representative and 
give them the opportunity to respond 
thereto.  Thereafter, the case should be 
returned to the Board, if in order.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


 
